Citation Nr: 1427635	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a videoconference hearing in May 2014.  Information in the record shows that the hearing was cancelled as the appeal was being withdrawn.  


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted correspondence indicating that he wished to withdraw the hypertension issue from appellate status.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to a rating greater than 20 percent for hypertension have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2011, the RO continued the 20 percent rating assigned for service-connected hypertension.  The Veteran disagreed with the decision and perfected this appeal.  

In May 2014, the Veteran submitted a statement wherein he indicated that he wished to withdraw the hypertension issue from appellate status.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal regarding the rating for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to a rating greater than 20 percent for hypertension is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


